Citation Nr: 9907152	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  98-19 798	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from an October 
23, 1998, rating decision of the Department of Veterans 
Affairs (VA) regional office (RO) in New Orleans, Louisiana, 
which resulted in the award of past-due benefits to the 
veteran.

By a letter dated December 2, 1998, the RO notified the 
veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board of Veterans' Appeals (Board) for a decision 
concerning the attorney's eligibility for payment of a fee 
for his services from the 20 percent of past-due benefits 
withheld by the RO.  They were given 30 days within which to 
submit evidence or argument to the Board concerning the 
payment of attorney fees.  No response has been received from 
either the veteran or his attorney.  


FINDINGS OF FACT

1.  The Board has not promulgated a final decision on the 
issue of entitlement to service connection for prostate 
cancer.

2.  Past-due benefits were awarded to the veteran on the 
basis of an October 23, 1998, rating decision that granted 
service connection for prostate cancer.


CONCLUSION OF LAW

The criteria under which a valid fee agreement may be 
executed between the veteran and his attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to service connection for prostate cancer have 
not been met.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The applicable statute and regulations stipulate three 
criteria that must be met before an attorney or agent may 
charge claimants or appellants for their services before VA 
concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West Supp. 1997); 38 C.F.R. § 20.609(c) (1998).  These 
criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In January 1994, the veteran and his attorney entered a fee 
agreement which provided that after the Board "first makes a 
final decision in the case" the veteran agreed to pay of fee 
of 20 percent of any past-due benefits awarded on the basis 
of such claims, such fee to be paid directly by VA to the 
attorney.

Records contained in the claims folder indicate that the 
Board received a claim by the veteran for service connection 
for prostate cancer in March 1998, and referred the claim to 
the RO by letter dated in May 1998.  In an October 23, 1998, 
rating decision, the RO granted service connection for 
prostate cancer due to Agent Orange exposure, effective from 
March 24, 1998, and awarded past-due benefits.  

The Board has rendered no final decision on the issue of 
entitlement to service connection for prostate cancer, 
claimed as due to exposure to Agent Orange or otherwise.  The 
record contains only one final decision of the Board, which 
is dated August 25, 1997.  This decision denied entitlement 
to a total disability evaluation on the basis of individual 
unemployability and denied service connection for the 
following disabilities: (1) scleroderma, as secondary to 
exposure to Agent Orange, (2) residuals of hepatitis, as 
secondary to exposure to Agent Orange, (3) scleroderma, (4) 
residuals of hepatitis, and (5) post-traumatic stress 
disorder.  The Board acknowledges that this appeal had 
previously been remanded by the Board in January 1992, at 
which time the issue on appeal was listed as "Entitlement to 
service connection for disability resulting from exposure to 
Agent Orange" and it was parenthetically noted that "The 
issues of entitlement to service connection for scleroderma 
and chronic hepatitis will be deferred, pending consideration 
of the subsequently requested development."  A remand, 
however, is not a final decision of the Board.  38 C.F.R. 
§ 20.1100(b) (1998).  

As no final decision has been promulgated by the Board with 
respect to the issue of entitlement to service connection for 
prostate cancer, due to exposure to Agent Orange or 
otherwise, the Board concludes that the attorney is not 
eligible for the payment of attorney's fees from past-due 
benefits awarded as a result of the grant of service 
connection for prostate cancer.  Therefore, the RO will not 
pay to the attorney the amount of the past-due benefits 
withheld pending this decision.  The attorney is ordered to 
refund to the veteran any moneys paid by him for the 
attorney's representation before VA concerning this issue.  
As a reduction in the fee is ordered, the attorney must 
credit the account of the claimant with the amount of the 
reduction and refund any excess payment on the account to the 
claimant not later than the expiration of the time within 
which the ruling may be appealed to the Court of Veterans 
Appeals.  38 C.F.R. § 20.609(i).  Failure to do so may result 
in proceedings under 38 C.F.R. § 14.633 to terminate the 
attorney's right to practice before VA and the Board and/or 
prosecution under 38 U.S.C.A. § 5905.


ORDER

No fee may be charged for services rendered by the attorney 
on the veteran's behalf before VA concerning the issue of 
entitlement to service connection for prostate cancer due to 
exposure to Agent Orange.  The fee is reduced to $0.  The 
amount in excess of $0 received by the attorney for fees for 
service before VA is to be refunded to the claimant.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals

